Citation Nr: 1026439	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  09-10 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss 
disability with balance problems.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from November 1950 to May 1952.  He also had a period of 
service in the Marine Corps Reserves prior to active service.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied the Veteran's claims.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action on his part is required.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board finds that the Veteran's 
claims of entitlement to service connection for bilateral hearing 
loss disability and tinnitus must be remanded for further 
evidentiary development.

Reasons for remand

The Veteran seeks entitlement to service connection for bilateral 
hearing loss disability and tinnitus, which he contends are due 
to his exposure to acoustic trauma during his military service.  
See the Veteran's statement dated January 2008.

Entitlement to VA compensation may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty. 38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service); 38 C.F.R. § 3.303.  To establish a right to 
compensation for a present disability, a Veteran must show: "(1) 
the existence of a present disability; (2) in- service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service"-the so-called 
"nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004). 

Private treatment records document a diagnosis of severe to 
profound bilateral sensorineural hearing loss.  See the private 
treatment records dated June 2007.  With regard to the tinnitus, 
the Board recognizes that the Veteran is competent to report 
symptoms such as ringing in the ears.  See Washington v. 
Nicholson, 19 Vet. App. 362 (2005); see also Barr v. Nicholson, 
21 Vet. App. 303, 307-08 [holding that lay testimony is competent 
to establish the presence of observable symptomatology].  
The Board also notes that in Charles v. Principi, 16 Vet. App. 
370, 374-375 (2002), the Court of Appeals for Veterans Claims 
specifically held that tinnitus is a condition which is capable 
of lay observation.  See also Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005).

With respect to in-service injury, the Veteran contends that his 
bilateral hearing loss and tinnitus developed as a result of 
exposure to "hundreds of explosions from M-1 Garand Rifle[s], 
Colt 45 caliber pistol[s], and hand grenade[s]" during his basic 
training at Parris Island.  See the Veteran's statement dated 
January 2008.  The Board recognizes that that the Veteran's 
service treatment records do not document any record of hearing 
loss or tinnitus during his military service.  However, the Board 
has no reason to disbelieve the Veteran's report of exposure to 
rife, pistol, and hand grenade explosions without ear protection 
during his military training.  

Notably, none of the medical records currently associated with 
the Veteran's VA claims folder offer an opinion as to a possible 
causal relationship between the Veteran's claimed bilateral 
hearing loss disability and tinnitus and in-service noise 
exposure.  This case thus presents certain medical questions 
which cannot be answered by the Board.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991) [the Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions].  These questions concern medical nexus and must be 
addressed by an appropriately qualified VA examiner.  See Charles 
v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 
3.159(c)(4) (2009) [a medical examination or opinion is necessary 
if the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim].

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.	VBA should make arrangements for the 
Veteran to be examined by a provider 
with appropriate expertise for the 
purpose of addressing the etiology of 
the Veteran's claimed bilateral 
hearing loss with balance problems 
and tinnitus.  The Veteran's VA 
claims folder, including a copy of 
this remand, must be made available 
to the examiner.  The examiner should 
either diagnose bilateral hearing 
loss (with or without balance 
problems) and/or tinnitus or 
specifically rule out any such 
diagnoses.  Any diagnostic testing 
deemed to be necessary by the 
examiner should be accomplished.  If 
the examiner determines that the 
Veteran suffers from a bilateral 
hearing loss (with or without balance 
problems) and/or tinnitus, he/she 
should state whether it is at least 
as likely as not (e.g. a 50/50 
probability) that said diagnosis is 
related to his military service, to 
include the Veteran's report of 
exposure to acoustic trauma during 
his military training.  A report of 
the examination should be prepared 
and associated with the Veteran's VA 
claims folder.

2.	The Veteran is hereby notified that it is 
his responsibility to report for any 
examination, and to cooperate in the 
development of the claim. The consequences 
for failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655.            
                                                                                                                                                                                                                                                                                          
3.	Following any further development that VBA 
deems necessary, the Veteran's claims 
should then be readjudicated.  If the 
benefits sought on appeal remain denied, 
VBA should provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2002).




_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



